Citation Nr: 1109942	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for service-connected chronic pelvic inflammatory disease (PID) with a residual surgical scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977, and from August 1981 to August 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for chronic pelvic inflammatory disease with residual surgical scar and assigned a 0 percent rating.

The issues of entitlement to service connection for depression, and infertility or loss of use of creative organ, secondary to service-connected chronic pelvic inflammatory disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the rating appeal period, the Veteran's chronic pelvic inflammatory disease has not been manifested by symptoms requiring continuous treatment.

2.  The Veteran's residual surgical scar is not manifested by pain or instability.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for pelvic inflammatory disease with residual surgical scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.116, Diagnostic Codes 7614 and 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service- connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that she is entitled to a compensable rating for her service-connected PID.  In written statements, it appears that the Veteran's primary complaints regarding her PID are her inability to have children and depression secondary to her condition.  Those symptoms are not contemplated by the rating criteria for PID and are being referred to the RO for action as separate claims for service connection.  Nevertheless, the Board will address the evidence of record as it relates to the specific rating criteria for PID.

The Veteran's PID is currently rated under Diagnostic Code 7615.  A 0 percent rating is warranted for PID with symptoms that do not require continuous treatment.  A 10 percent rating is warranted for PID with symptoms that require continuous treatment.  A 20 percent rating is warranted for PID with symptoms that are not controlled by continuous treatment.  38 C.F.R. § 4.116 Diagnostic Code 7615 (2010).

VA treatment records dated from August 2003 through May 2009 document routine gynecological visits, but are otherwise negative for treatment or clinical findings related to PID.  In addition, the VA active medication lists noted in those records does not show prescriptions for medication to treat PID or any symptoms related thereto throughout the period on appeal.

In September 2006, during VA dermatological treatment, the Veteran reported that her periods were irregular.  In November 2006, she was seen at the VA gynecological clinic, at which time she reported no gynecological complaints.  She reported that her periods were mostly monthly, but occasionally she had two periods in one month.  Her periods lasted 5-7 days and she used 5-7 pads per day.  She reported passing dime-sized clots and experiencing occasional yeast infections.  The Veteran was not taking contraceptives or hormones.  On physical examination a horizontal thin scar approximately 10 inches long from past exploratory laporatomy was noted on the lower right side of the abdomen.  Normal external genitalia was noted, and there was a small amount of white discharge.  The Veteran's cervix was pink, non-parous, and posterior.  Her uterus was enlarged and mobile.  Adnexa and ovaries were not palpated due to body habitus.  Rectal examination was within normal limits.  The Veteran was noted to be perimenopausal.  

In January 2007, a VA pelvic ultrasound showed small, benign uterine fibroids and probable benign ovarian cysts on each side of the Veteran's ovaries.  In April 2007, a follow-up pelvic ultrasound revealed normal-sized ovaries and the left and right cysts to be resolving.  A small benign fibroid on the uterus was also noted.  Follow up as needed was recommended.  There is no indication of record that any of those findings were related to the Veteran's diagnosed chronic PID.  During December 2007 VA treatment, the Veteran again reported no gynecological complaints.  

The Veteran has been afforded two VA gynecological examinations.  During a  March 2004 VA examination, she reported treatment in service for an infection, but that she did not know what the infection was at the time.  She was given creams that had no effect.  In 1980, she went to the Emergency Room for abdominal pain.  Initially, it was believed that she was suffering from appendicitis and surgery was started to remove the appendix.  However, upon opening the Veteran up, the surgeon found that her appendix was fine and that she was suffering from an infection.  Again, she did not know the nature of the infection at the time.  Private records dated in November 1980, subsequently associated with the claims file, show a diagnosis of severe PID with involvement of the fallopian tubes, cecum, and appendix.

During the March 2004 examination, the Veteran reported recent use of over-the-counter anti-yeast medication for external itching.  She reported pinkish bleeding between periods each month and complained of a frequent dull ache in the lower right side at the site of a surgery done in 1980.  She also reported occasional pain with intercourse.  She reported monthly periods that lasted four days, and she used four pads per day.  She passed occasional tiny-sized clots.  The Veteran denied a history of abnormal pap smears, and reported that her last pap smear was in 1998.

At the time of the March 2004 VA examination, the Veteran was menstruating and therefore physical examination was deferred until April 2004.  In April 2004, the Veteran's abdomen was soft and nontender with a horizontal scar measuring 4 to 5 centimeters.  The scar was thin, pale, and just above the mons pubis.  The vulva was without masses or lesions, the vagina appeared to be within normal limits, and the cervix was without cervical motion tenderness.  The Veteran's uterus was slightly enlarged and nontender, and there were no adnexal masses palpated.  Rectal examination was within normal limits externally.  The examiner diagnosed pelvic pain, dyspareunia, and a history of PID.

Also in April 2004, in conjunction with the March 2004 VA examination, a pap smear was performed.  However, due to insufficient cellularity, the results could not be interpreted and a repeat pap smear was performed in May 2004.  At that time, normal external genitalia was noted.  The vagina was pink and moist and the cervix was pink, non-parous, very posterior, and stenotic.  A small nabothian cyst was noted.  The pap smear showed no evidence of cancer, as reported in June 2004.

The Veteran was afforded another VA gynecological examination in March 2008.  The Veteran reported a history of possible PID in service as manifested by symptoms of pelvic pain and vaginitis.  She underwent an exploratory laporatomy in 1980 upon which she was diagnosed with severe PID.  She had a history of chronic pelvic pain during her second period of active service from 1981 through 1984.  Thereafter, the Veteran underwent surgery in 1989 relating to fertility problems, at which time a laporatomy revealed tubular adhesions.  

At the time of the March 2008 examination, the Veteran reported regular menstrual cycles and many hot flashes.  She described her menstrual flow as heavy for three to four days with some intermenstrual spotting.  She reported that one cycle was heavy flow, one cycle was not.  The examiner noted the Veteran to be in the perimenopausal phase of reproductive life.  Upon pelvic examination, it was noted that external genitalia were within normal limits, the vagina had good support, and the cervix was closed.  The uterus appeared to be of normal size, shape, and position.  Some vague adnexal tenderness was noted.  Based upon the examination, the examiner diagnosed chronic PID.  In an addendum, the examiner opined that the Veteran did have PID during her years in the service and that, based on her reports of pelvic pain on and off during service, it was chronic in nature.  However, the examiner could not determine, without resorting to speculation, if the Veteran had any findings on pelvic examination currently relating to PID.

Based upon the evidence of record, the Board finds that a rating in excess of 0 percent for PID is not warranted.  Initially, the Board notes that none of the clinical findings or symptoms described above have been medically linked to PID.  Even further, there is no indication in the record that any symptoms or clinical findings have required continuous treatment.  The evidence does not show that the Veteran has received any treatment for PID during the course of her appeal.  The Board is cognizant of the Veteran's reports of pain and tenderness in her lower right abdomen during her March 2004 VA examination, her March 2005 hearing before the RO, and in written statements to VA.  However, the record does not show that the Veteran's pain, or any other symptom related to PID, requires continuous treatment, as required for a 10 percent rating for PID.  The evidence does not show that the Veteran has been treated with anti-inflammatories for PID or prescribed pain medication for any reported abdominal pain.  The Board further observes that during her VA gynecological appointments, the Veteran did not complain of abdominal pain and, in fact, denied gynecological complaints altogether.

Nor does the evidence show that the Veteran meets the criteria for a compensable rating for her residual abdominal scar.  During the March 2004 VA examination, the scar was noted to be thin, pale, and measure 4 to 5 centimeters.  During November 2006 VA treatment, it was noted to be horizontal and thin and approximately 10 inches long.  The evidence does not show that the scar is nonlinear, deep, painful, or unstable, or greater than 6 square inches.  Furthermore, the Veteran has not provided any lay evidence indicating that the scar is painful or unstable.  Therefore, the Board finds no basis in the evidence for a rating in excess of 0 percent for the residual abdominal scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2010).

The Board also recognizes that the March 2008 examiner was unable to determine whether the Veteran had any findings related to PID on examination without resorting to speculation.  However, a conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion and may be relied upon by the Board if the basis for such a conclusion is adequately explained or is otherwise apparent upon a review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board finds that the basis for such a conclusion is apparent upon a review of the evidence, which fails to show any symptoms, findings, or treatment related to PID throughout the pendency of the appeal.  The Board finds that the examiner's statement that the symptoms could not be related to PID without resort to speculation was, in essence, a negative finding.

In conclusion, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 0 percent for PID with residual surgical scar, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected gynecological disability reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for symptoms requiring continuous treatment, which have not been shown at any point during the appeal period.  The medical evidence does not show that the Veteran's gynecological condition is productive of total occupational impairment, and the evidence does not show that that the disorder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2010).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23, 353 (Apr. 30, 2008).

Here, the RO sent correspondence in August 2003, March 2006, and January 2008; rating decisions in August 2004, February 2007, and March 2008; statements of the case in October 2004 and February 2009; and supplemental statements of the case in March 2005 and May 2007.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice. There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the July 2009 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim.  The Board acknowledges that the two VA examinations of record were conducted prior to and in conjunction with the grant of service connection for PID.  However, the Board finds them to be adequate for rating purposes because the VA treatment records are of more probative value than VA examinations due to the nature of rating criteria for the increased rating claim at issue.  Specifically, the rating criteria for Diagnostic Code 7615 provide for a higher rating based on evidence of continuous treatment.  And while continuous treatment could be reported during a VA examination, it is more clearly evidenced or disproven through treatment records, which have been obtained and associated with the claims file.  Moreover, the VA examinations of record adequately discuss clinical findings necessary to rate the Veteran's PID throughout period on appeal, and the Veteran has not asserted that her condition has worsened or required continuous treatment since the March 2008 VA examination.  On the contrary, VA treatment records dated subsequent to the March 2008 VA examination are negative for PID-related treatment, and the Veteran has not asserted further treatment.

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).


ORDER

An initial rating higher than 0 percent for pelvic inflammatory disease with residual scar is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


